Mr. Justice Dibell delivered the opinion of the court. 6. Criminal law, § 212*:—when action of court in reciting portions of evidence in ruling upon objections is not erroneous. Where a judge, in ruling upon objections to evidence before the jury, in a criminal case recited or repeated portions of the testimony, held no error if he correctly stated the evidence, especially where no objection was made. 7. Intoxicating liquors, § 131*—when evidence as to place being quiet and orderly is properly excluded in prosecution for selling in anti-saloon territory. As the sale of intoxicating liquor in anti-saloon territory is a nuisance under the Anti-Saloon Territory Act (J. & A. If 46501, notwithstanding the place where it is sold may be a quiet and orderly place, held that there was no error committed by the court in refusing to permit a witness in a prosecution for violation of the act to testify that the place in question was quiet and orderly, particularly where the accused had testified-that he so kept it and no one had testified directly to the contrary. 8. Intoxicating liquors, § 158*—when instruction in prosecution for sale of in anti-saloon territory is not erroneous. Where the anti-saloon law was adopted in certain territory on April 7, 1914, held that such law became effective in that territory May 7, 1914, and that an instruction covering the period “after May 6, 1914,” would not be open to the objection that it covered one day before the law went into effect. 9. Criminal law, § 417*—when question of variance between proof and indictment may not first be raised on appeal. Where a nuisance count in an indictment for selling intoxicating liquor in anti-saloon territory déscribed the place where such liquor was charged to have been sold as “No. 123 South California street” and an internal revenue stamp in evidence described it as 123 California street, and there was no proof of any other 123 California street than 123 South California street, held no ground for reversal of a judgment of conviction where the variance was first suggested on appeal. io. Intoxicating liquors, § 162*—when instruction in prosecution for sale of in anti-saloon territory is not reversibly erroneous. Even if an instruction in a prosecution for selling intoxicating liquor in anti-saloon territory was improper because covering a day before the law went into effect in such territory, the giving of such instruction is not ground for reversal where no sales of intoxicating liquor in the place charged were proved to have been made on the particular day.